Case 0:20-cv-60124-WPD Document 16 Entered on FLSD Docket 11/10/2020 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 0:20-cv-60124-WPD

  HOWARD COHAN,

           Plaintiff,

  vs.

  OFFICE DEPOT, INC.

        Defendant.
  _______________________/

        JOINT MOTION FOR APPROVAL OF SETTLEMENT AND FOR DISMISSAL

           Plaintiff, Howard Cohan and Defendant, Office Depot, LLC (“Office Depot”), as the

  successor-in-interest by merger to Defendant, Office Depot, Inc., pursuant to S.D. Fla. L. R. 16.2(f)

  and Fed. R. Civ. P. 41(b), jointly move for the entry of an Order approving the parties’ attached

  Settlement Agreement (Exhibit A) and, only upon condition that the Court determines it

  appropriate to approve the Settlement Agreement and retain jurisdiction to enforce it, then in that

  event, further ordering that this action be otherwise dismissed with prejudice.

           1.        Plaintiff initiated this suit for injunctive relief under the Americans with Disabilities

  Act (“ADA”). Plaintiff alleged there were architectural barriers existing at Defendant’s retail stores

  (2) that constitute violations of the ADA and that unlawfully limited the Plaintiff’s access to the

  stores. Defendant denies the allegations of Plaintiff’s Complaint and raised defenses to Plaintiff’s

  claim.

           2.        However, the Parties have nevertheless reached an agreement to voluntarily resolve

  all of the issues raised in the litigation as reflected in the attached Settlement Agreement.

  Accordingly, the Parties now move for the entry of their proposed Order approving the Settlement

  4824-8044-0017.1 063095.1249
Case 0:20-cv-60124-WPD Document 16 Entered on FLSD Docket 11/10/2020 Page 2 of 3




  Agreement and, only upon condition of such court-approval, then otherwise ordering that this

  action be dismissed with prejudice. Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, (11th

  Cir. 2012) (a district court may retain jurisdiction over a settlement agreement where the parties

  condition the effectiveness of their stipulation for dismissal upon the district court's entry of an

  order retaining jurisdiction).

           3.        Particularly in litigation arising under Title III of the ADA, there is a clear policy

  in favor of encouraging and approving settlements. See generally, American Disability Ass'n, Inc.

  v. Chmielarz, 289 F.3d 1315, 1318 (11th Cir. 2002) (approving retention of jurisdiction over ADA

  settlement agreement); see also, Assoc. for Disabled Americans, Inc. v. Amoco Oil Co., 211 F.R.D.

  457 (S.D. Fla. 2002); Access Now, Inc. v. Ambulatory Surgery Center Group, Ltd., 197 F.R.D. 522

  (S.D. Fla. 2000). Thus, where judicial approval of settlements is sought or required, the Court’s

  approval should be given so long as the settlement is fair, adequate and reasonable, and is not the

  product of collusion between the parties. Bennett v. Behring Corp., 737 F.2d 982 (11th Cir. 1984).

           4.        In this case, the Court should approve the parties Settlement Agreement. Defendant

  has agreed to address multiple issues raised by Plaintiff to provide greater accessibility for patrons

  with disabilities, even though disputing the allegations that the stores were otherwise inaccessible

  or that such modifications are required or “readily achievable,” and no such finding of liability has

  been made. Moreover, the settlement reached is the most efficient and effective means to allow

  Plaintiff and others similarly situated, continued access to the stores. In addition, the Settlement

  Agreement provides a simple and more efficient scheme for addressing any additional or similar

  issues that might arise in the future.

           5.        The Settlement Agreement is also reasonable. The Settlement Agreement was

  reached after inspections of the premises by each side and arms-length negotiations between

  4824-8044-0017.1 063095.1249                         2
Case 0:20-cv-60124-WPD Document 16 Entered on FLSD Docket 11/10/2020 Page 3 of 3




  counsel experienced in ADA Title III matters. The Settlement Agreement also provides the

  greatest degree of uniformity in maintaining consistent solutions to accessibility and modification

  issues at the store. Finally, the Settlement Agreement avoids the risks inherent in further litigation

  for both sides, the costs of continuing the litigation, and the delay in achieving such results. In light

  of the benefits to the Parties offered by the Settlement Agreement, as opposed to the expense, delay

  and risk entailed in further litigation, it is respectfully submitted that the Court should approve the

  Settlement Agreement.

           WHEREFORE, the Parties jointly request the Court to review their Settlement Agreement

  and enter their proposed Order approving the Settlement Agreement and, if such approval is given,

  then otherwise dismissing this action with prejudice.

           Pursuant to S.D. Fla. L.R. 7.1(A)(2), a proposed form of Final Order has been electronically

  submitted to the Court in Word format.



  Dated: November 10, 2020                                   Respectfully submitted,

   By: /s/ Gregory S. Sconzo                                 By: /s/ Courtney B. Wilson
   Gregory S. Sconzo, Esq.                                   Courtney B. Wilson, Esq.
   Florida Bar No. 0105553                                   Florida Bar No. 614580
   Email: greg@sconzolawoffice.com                           E-Mail: cwilson@littler.com
   Secondary: sconzolaw@gmail.com                            Secondary: kljackson@littler.com
   SCONZO LAW OFFICE, P.A.                                   LITTLER MENDELSON, P.C.
   3825 PGA Boulevard                                        Wells Fargo Center
   Suite 207                                                 333 SE 2nd Avenue, Suite 2700
   Palm Beach Gardens, FL 33440                              Miami, FL 33131
   Telephone: (561) 729-0940                                 Telephone: (305) 400-7500
   Facsimile: (561) 491-9459                                 Facsimile: (305) 603-2552

   Attorneys for Plaintiff,                                  Attorneys for Defendant,
   Howard Cohan                                              Office Depot, LLC.




  4824-8044-0017.1 063095.1249                       3
